             Case 7:18-cr-00776-CS Document 172 Filed 09/24/20 Page 1 of 5




It appears that Mr. Nieves-Herrera has not gotten a copy of my 8/27/20 text order denying his motion for
reconsideration. Because the Court has ruled, a reply at this point would be superfluous. But if Mr. Nieves-
Herrera has new information, not available at the time of his original motion or the motion for reconsideration,
he may file a new motion. The Clerk shall send Mr. Nieves-Herrera copy of the docket sheet and this
endorsement.




                                                            9/24/20
Case 7:18-cr-00776-CS Document 172 Filed 09/24/20 Page 2 of 5
Case 7:18-cr-00776-CS Document 172 Filed 09/24/20 Page 3 of 5
Case 7:18-cr-00776-CS Document 172 Filed 09/24/20 Page 4 of 5
Case 7:18-cr-00776-CS Document 172 Filed 09/24/20 Page 5 of 5
